Third District Court of Appeal
                               State of Florida

                         Opinion filed January 18, 2017.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                        Nos. 3D15-194 & 3D15-183
                    Lower Tribunal Nos. 13-19660 & 11-62
                             ________________


              In re: The Estate of Jorge Luis Arroyo, Jr.;

Delia Reyes, an incapacitated person, by and through Marta Reyes,
  her natural mother and court-appointed guardian, and Marta
Reyes, as court-appointed guardian of Ignacio Reyes, a minor, and
                    Isabella de Armas, a minor,
                                   Appellants,

                                        vs.

 Infinity Indemnity Insurance Company, a foreign corporation, et
                               al.,
                                   Appellees.


      Appeals from the Circuit Court for Miami-Dade County, Michael A. Genden
and Bronwyn C. Miller, Judges.

     Ross & Girten, and Lauri Waldman Ross and Theresa L. Girten; DeMahy,
Labrador, Drake, and Pete L. DeMahy and Frank L. Labrador, for appellants.

     White & Case LLP, and Raoul G. Cantero and Christopher W. Swift-Perez;
GrayRobinson, P.A., and Charles T. Wells (Orlando), for appellee Infinity
Indemnity Insurance Company.
Before ROTHENBERG, LAGOA, and SALTER, JJ.

        ROTHENBERG, J.

        Delia Reyes (“Reyes”) appeals: (1) the probate court’s order granting Infinity

Indemnity Insurance Company’s (“Infinity”) motion to intervene in the probate

proceedings in the Estate of Jorge Luis Arroyo, Jr. (“the Estate”); (2) the probate

court’s subsequent order finding that the personal representatives of the Estate did

not have the authority to settle Reyes’s lawsuit against the Estate by entering into a

Coblentz agreement 1; and (3) the circuit court’s final judgment incorporating its

order granting summary judgment in favor of Infinity on Reyes’s bad-faith claim

against Infinity.

        We reverse the probate court’s orders granting Infinity’s motion to intervene

and its subsequent determination regarding the authority of the personal

representatives to settle Reyes’s lawsuit because Infinity’s alleged interest was not

at issue in the probate proceedings at the time Infinity moved to intervene. We also

conclude that even if intervention was properly granted, the probate court erred by

determining the authority of the personal representatives to settle Reyes’s lawsuit

because when Reyes filed the lawsuit against the Estate, and the Estate tendered its

defense to Infinity, its insurer, Infinity declined to defend the claim. Thus, the

defenses Infinity subsequently raised in the probate court were barred and Infinity


1
    See Coblentz v. Am. Surety Co. of New York, 416 F.2d 1059 (5th Cir. 1969).

                                           2
was prohibited from raising these defenses as a matter of law. We similarly find that

the circuit court erred by considering and then granting Infinity’s motion for

summary judgment based on these barred defenses in the bad-faith lawsuit against

Infinity. Accordingly, we reverse all three orders on appeal.

                                 BACKGROUND

      As the result of a car accident on October 9, 2009, Jorge Luis Arroyo, Jr.

(“Arroyo”) died and Reyes suffered severe incapacitating injuries. Arroyo’s parents

petitioned the probate court to open the Estate and to act as the Estate’s personal

representatives, which the probate court granted in January 2011.

      On February 11, 2011, Reyes filed a personal injury negligence lawsuit (“the

negligence lawsuit”) in the circuit court against the Estate, but never filed a written

claim in the probate court. Although the Estate tendered the defense of the

negligence claim to Infinity, Infinity declined to defend the claim. In January 2013,

the Estate settled the negligence lawsuit by entering into a Coblentz agreement with

Reyes, in which Reyes and the Estate agreed to the entry of a consent judgment,

Reyes agreed not to execute the judgment against the Estate, and the Estate assigned

any rights it had against Infinity to Reyes. After Reyes and the Estate entered into

the Coblentz agreement and obtained the consent judgment, Reyes sued Infinity in

circuit court pursuant to the assignment of rights provision in the Coblentz




                                          3
agreement, alleging in part that Infinity had demonstrated bad faith by failing to

defend the Estate in the negligence lawsuit (“the bad-faith lawsuit”). 2

      Infinity attacked the bad-faith claim on two fronts. First, Infinity moved for

entry of summary judgment in the circuit court’s bad-faith lawsuit, arguing that,

because Reyes failed to file a statement of claim in the probate court regarding the

negligence lawsuit, she could no longer do so because the negligence lawsuit was

barred by the statute of limitations, § 733.702, Fla. Stat. (2011), and the statute of

repose, § 733.710, Fla. Stat. (2011), set forth in the probate code. Accordingly,

Infinity claimed that: (1) the Estate was immune from Reyes’s negligence suit at

the time the personal representatives of the Estate settled the lawsuit; (2) the

Coblentz agreement and the subsequent consent judgment were therefore

unenforceable against the Estate; (3) the Estate was not exposed to an excess

judgment because neither the Coblentz agreement nor the consent judgment were

enforceable against the Estate; and (4) in order for Reyes to succeed in its bad-faith

claim against Infinity, the Estate would need to be exposed to an excess judgment.

Thus, Infinity contended that Reyes’s bad-faith claim against Infinity failed because

Reyes, standing as the assignee of the Estate, could not prove that the Estate was

exposed to an excess judgment.


2
  Reyes also sued Insurance USA & Associates, Inc. and Nicole Marie Antini, but
those claims were later voluntarily dismissed without prejudice and are not at issue
in this appeal.

                                          4
      Infinity’s second front for attacking the bad-faith claim was waged in the

probate court. Infinity filed a motion for leave to intervene in the Estate proceedings

pursuant to Florida Rule of Civil Procedure 1.230 for the purpose of determining

whether the Estate’s personal representatives had the authority to settle the

negligence lawsuit in the circuit court by entering into the Coblentz agreement.

When Infinity moved to intervene, the Estate’s proceedings in probate court were

uncontested, with no adversarial motions pending before it and minimal record

activity. The probate court granted Infinity’s motion to intervene after concluding

that Infinity was an interested party regarding the Coblentz agreement, but limited

Infinity’s intervention to the issue of “the applicability of Part VI of Florida Statute

Chapter 733 to the Personal Representative’s execution of the Settlement

Agreement.” Infinity then filed a motion to determine the personal representatives’

right to enter into the Coblentz agreement (“motion to determine”), and Reyes was

also permitted to intervene to oppose this motion.

      After allowing Infinity to intervene, the probate court ruled on Infinity’s

motion to determine and entered an order finding that section 733.710 of the Florida

Statutes protects an estate from any claim filed more than two years after the death

of the decedent, and that Reyes failed to file a claim against the Estate within two

years of Arroyo’s death. Accordingly, the probate court concluded that the personal

representatives did not have the authority to enter into the Coblentz agreement in the



                                           5
negligence lawsuit because at the time the personal representatives entered into the

Coblentz agreement, the Estate enjoyed absolute immunity from Reyes’s claim, and

thus, the consent judgment was unenforceable against the Estate. 3 Reyes has

appealed this order and the order granting Infinity’s motion to intervene.

      Meanwhile, although the original circuit court judge denied Infinity’s motion

for summary judgment, a successor circuit court judge reconsidered Infinity’s

motion and entered a written order granting Infinity’s motion for summary

judgment. The successor circuit court judge concluded that “Reyes’s bad[-]faith

claim against Infinity was dependent upon the Estate being liable for the consent

judgment in excess of any policy limits,” and thus, “Reyes’s failure to timely file a

claim against Arroyo’s Estate relieved the Estate of any liability for the consent

judgment.” The circuit court’s order concluded that a bad-faith claim requires the

insured to be exposed to an excess judgment,4 and, because the consent judgment

could not be the source of an excess judgment against the Estate, Reyes’s bad-faith

claim against Infinity failed as a matter of law.




3
  The probate court’s conclusion that the consent judgment was unenforceable
against the Estate was redundant because the clear terms of the Coblentz agreement
had already rendered the consent judgment unenforceable against the Estate.
4
  Although we need not address this issue in reaching our decision, we note that there
are many types of bad-faith causes of action that do not require the insured to be
exposed to an excess judgment at the time a bad-faith claim is filed. See Perera v.
U.S. Fid. & Guar. Co., 35 So. 3d 893, 899-901 (Fla. 2010).

                                           6
      Reyes and Infinity entered into a stipulation pending this appeal voluntarily

dismissing the breach of contract claim in the complaint without prejudice.

Thereafter, the circuit court entered a final judgment, and Reyes timely appealed.

We have consolidated the two appeals from the circuit court and probate court

orders.

                                    ANALYSIS

1. The Probate Court’s Orders

      Infinity moved to intervene pursuant to Florida Rule of Civil Procedure 1.230.

Rule 1.230, however, does not apply to the probate proceedings in this case because

Florida Probate Rule 5.010 precludes the application of the Florida Rules of Civil

Procedure unless provided for within the Florida Probate Rules. The only Florida

Probate Rule incorporating rule 1.230 is rule 5.025(d)(2), which states that in an

adversary probate proceeding, “[t]he Florida Rules of Civil Procedure govern,

except for rule 1.525.” There is no equivalent probate rule that would allow the

application of rule 1.230 in non-adversary probate proceedings. It is, therefore,

clear that in a non-adversary proceeding in probate court, rule 1.230 does not govern,

and because the Estate’s probate proceedings were dormant and non-adversarial

when Infinity moved to intervene, Infinity could not rely on rule 1.230 to intervene

in the probate proceedings. Accordingly, it was reversible error for the probate court

to grant Infinity’s motion to intervene pursuant to rule 1.230. See Zayas-Hood v.



                                          7
Jusino, 44 So. 3d 626 (Fla. 1st DCA 2010) (reversing the probate court’s order

suspending a prior order and holding that Florida Rule of Civil Procedure 1.540 was

not available in a non-adversary probate proceeding because it was not provided for

within the Florida Probate Rules).

      Were it not for preservation and waiver issues, we would have reversed the

probate court’s order granting Infinity’s motion to intervene based on rule 5.010

alone.5 However, Reyes failed to properly preserve this error for appeal. Reyes failed

to raise this rule 5.010 argument before the probate court and also failed to raise it


5
  The dissent argues that, while a rule 1.230 motion to intervene is not typical in
probate court, Infinity only filed the motion because Reyes’s counsel and the
personal representatives failed to comply with the proper probate procedures by
failing to designate Infinity as an interested party and by failing to notify Infinity (as
an interested party) of Reyes’s negligence lawsuit and the Coblentz agreement.
Thus, the dissent opines that Infinity would not have needed to file a motion to
intervene to contest the bad-faith litigation had the proper procedures been complied
with because Infinity would have already known about the negligence suit and
settlement.
       First, we note that there is no exception in rule 5.010 that would allow Infinity
to use the Florida Rules of Civil Procedure based upon the personal representatives’
failure to comply with the proper procedures. Thus, the dissent’s argument is legally
irrelevant. Second, contrary to the dissent’s suggestion, there is no indication in the
record that Infinity was surprised by Reyes’s negligence lawsuit. In fact, Infinity
concedes in its answer brief that it received notice of Reyes’s negligence lawsuit
because it admits that the Estate tendered the defense of the negligence lawsuit to
Infinity, and Infinity refused to provide a defense prior to the execution of the
Coblentz agreement. If Infinity was concerned about its exposure to a subsequent
bad-faith suit, it should have defended the Estate. “While an insurance company is
within its rights in a thorough investigation to determine whether the accident in
question comes within coverage of its policy, the company acts at its peril in refusing
to defend its insured and will be held responsible for the consequences.” Gallagher
v. Dupont, 918 So. 2d 342, 347 (Fla. 5th DCA 2005).

                                            8
in her initial brief. Because Reyes failed to object to the applicability of rule 1.230

in the probate proceedings, we have evaluated the probate court’s order granting

intervention by examining the law relating to rule 1.230 and find that even if rule

1.230 applied, the probate court erred by granting Infinity’s motion to intervene

where Infinity’s interest was not already at issue in the proceedings.

      Florida Rule of Civil Procedure 1.230 grants courts broad discretion when

considering motions to intervene, and it provides as follows: “Anyone claiming an

interest in pending litigation may at any time be permitted to assert a right by

intervention, but the intervention shall be in subordination to, and in recognition of,

the propriety of the main proceeding, unless otherwise ordered by the court in its

discretion.” However, “the trial court’s discretion is not unbounded.” Grimes v.

Walton Cnty., 591 So. 2d 1091, 1093-94 (Fla. 1st DCA 1992). Trial courts are

required to consider whether the prospective intervenor has an interest in the

proceedings. Union Cent. Life Ins. Co. v. Carlisle, 593 So. 2d 505, 507 (Fla. 1992).

“In order for a party to intervene, its interest must be in the matter in litigation, and

of such a direct and immediate character that the intervenor will either gain or lose

by the direct legal operation and effect of the judgment.” Omni Nat’l Bank v.

Georgia Banking Co., 951 So. 2d 1006, 1007 (Fla. 3d DCA 2007) (internal quotation

omitted).




                                           9
      Importantly, a party’s asserted interest must already be at issue in the

proceedings when the party seeks to intervene. Carlisle, 593 So. 2d at 507 (holding

that “the interest must be that created by a claim to the demand in suit or some part

thereof . . . which is the subject of litigation”) (quoting Morgareidge v. Howey, 78

So. 14, 15 (Fla. 1918); Y.H. v. F.L.H., 784 So. 2d 565, 568 (Fla. 1st DCA 2001));

84 Lumber Co. v. Cooper, 656 So. 2d 1297, 1299 (Fla. 2d DCA 1994) (stating that

“intervention under [rule 1.230] assumes an interest in pending litigation which shall

be in subordination to, and in recognition of, the propriety of the main proceeding”)

(internal quotation omitted). Additionally, a contingent interest in the proceedings,

as opposed to a direct and immediate interest, will not justify a party’s intervention.

Harbor Specialty Ins. Co. v. Schwartz, 932 So. 2d 383, 387 (Fla. 2d DCA 2006);

Grimes, 592 So. 2d at 1094 (holding that the trial court abused its discretion by

granting a motion to intervene where the intervenors “would not stand to gain or lose

by direct legal operation and effect of the judgment” in the action).

      In the instant case, Infinity’s interest regarding the validity of the Coblentz

agreement was not already at issue before the probate court at the time Infinity

moved to intervene. Infinity alleged that it had an interest in the probate proceedings

because its rights in the bad-faith lawsuit would be affected by the validity of the

Coblentz agreement. However, as stated above, when Infinity moved to intervene,

there were no adversarial proceedings in the probate court, the probate court was not



                                          10
considering the validity of the Coblentz agreement, and there was no attempt to

enforce the consent judgment in the probate court—nor could there be based on the

covenant in the Coblentz agreement not to enforce the consent judgment against the

Estate. Thus, when Infinity moved to intervene for the purpose of attacking the

personal representatives’ authority to enter into the Coblentz agreement, Infinity was

injecting a new issue into the proceedings. This it could not do. See Envtl.

Confederation of S.W. Fla., Inc. v. IMC Phosphates, Inc., 857 So. 2d 207, 211 (Fla.

1st DCA 2003) (finding that an intervenor may not inject a new issue into the case

and must accept the record and pleadings as they exist in the litigation).

       We, therefore, find that under both Florida Probate Rule 5.010 and Florida

Rule of Civil Procedure 1.230, the probate court abused its discretion by granting

Infinity’s motion to intervene. We also recognize the rule that if “it was error to

allow intervention, it [will also be] error to allow the intervenors to file their motion

. . . and then grant the motion,” Grimes, 592 So. 2d at 1094-95. Thus, because it was

error to allow Infinity to intervene, it was also error to allow Infinity to file its motion

to determine and to subsequently adjudicate the motion.

       However, even if we had found that Infinity’s motion to intervene was

properly before the probate court, we would have concluded that the probate court

erred by allowing Infinity to raise defenses that it could have raised if it had defended

the Estate from Reyes’s negligence lawsuit prior to the entry of the Coblentz



                                            11
agreement and the consent judgment. As will be discussed more fully in the next

section, when an insurer refuses to defend its insured from a lawsuit, and the insured

later settles the suit by entering into a Coblentz agreement, the insurer is precluded

from relitigating the issue of its insured’s liability in subsequent proceedings.

Gallagher v. Dupont, 918 So. 2d 342, 348 (Fla. 5th DCA 2005); Ahern v. Odyssey

Re (London) Ltd., 788 So. 2d 369, 372 (Fla. 4th DCA 2001). Accordingly, Infinity

was absolutely prohibited from raising any defenses on behalf of its insured in the

probate court’s proceedings that it could have raised had it chosen to defend the

Estate from Reyes’s negligence lawsuit. Infinity’s arguments to the probate court

regarding the effect of the time-bars in the probate code on the validity of Reyes’s

lawsuit is a defense that should have properly been raised when Reyes’s lawsuit

against the Estate was still pending. Therefore, the probate court erred by

determining the authority of the personal representatives to enter into the Coblentz

agreement because its order was based upon defenses that Infinity was barred from

raising as a matter of law. 6


6
  Although we have reversed the probate court’s order granting Infinity’s motion to
intervene on procedural and waiver grounds, we briefly respond to an issue raised in
the dissent that was not raised by the probate court or any of the parties. The dissent
suggests that section 733.708, Florida Statutes (2011), governs a personal
representative’s authority to enter into a settlement agreement. Thus, the dissent
argues that pursuant to section 733.708, a personal representative is required to
obtain approval from the probate court prior to settling a claim. We disagree. The
dissent misapprehends the purpose and effect of section 733.708, which provides
that a personal representative may avoid personal liability when compromising a

                                          12
2. The Circuit Court’s Order

      We review the trial court’s order granting Infinity’s motion for summary

judgment in the bad-faith lawsuit de novo. Geico Gen. Ins. Co. v. Rodriguez, 155

So. 3d 1163, 1167 (Fla. 3d DCA 2014). “Summary judgment is proper if there is no

genuine issue of material fact and if the moving party is entitled to a judgment as a

matter of law.” Volusia Cnty. v. Aberdeen at Ormond Beach, L.P., 760 So. 2d 126,

130 (Fla. 2000).

      As stated above, Reyes and the Estate entered into a consent judgment

pursuant to a Coblentz agreement. Reyes subsequently sought to enforce the consent

judgment against Infinity by filing a bad-faith action against Infinity. Therefore, we

analyze the order granting summary judgment to determine whether the circuit court

correctly applied the law pertaining to the enforcement of consent judgments in the

context of a Coblentz agreement.

      In order to enforce a consent judgment entered pursuant to a Coblentz

agreement, the assignee must bring an action against the insurer and prove: (1)

insurance coverage, (2) the insurance company wrongfully refused to defend its


claim against the estate if the personal representative obtains a court order approving
the compromise. “The failure to secure such an order does not preclude a
compromise however, the personal representative remains subject to the possibility
of liability.” Sec. Ins. Co. v. Estate of Stillson, 397 So. 2d 1206, 1207 (Fla. 1st DCA
1981) (emphasis added). Thus, in addition to the fact that this argument was not
raised by the parties either below or on appeal, this argument is unavailing on the
merits.

                                          13
insured, and (3) the settlement was reasonable and made in good faith. Mid-

Continent Cas. Co. v. Royal Crane, LLC, 169 So. 3d 174, 180 (Fla. 4th DCA 2015);

Gallagher, 918 So. 2d at 348; Indep. Fire Ins. Co. v. Paulekas, 633 So. 2d 1111, 1114

(Fla. 3d DCA 1994).

      It is axiomatic that a Coblentz agreement establishes the insured’s liability.

Mid-Continent Cas. Co., 169 So. 3d at 181-82 (“The notion is that the settlement

establishes the insured’s liability, but not the insurer’s obligation of coverage.”). The

subsequent entry of a consent judgment is conclusive against the insurer as to all

matters determined in the judgment. Gallagher, 918 So. 2d at 348. Thus, in the

proceedings to enforce the consent judgment, the insurer is not permitted to

assert any defense that it could have raised in the underlying lawsuit between

the assignee and the insured. Indep. Fire Ins. Co., 633 So. 2d at 1114 (“[The

insurer] was not permitted to assert all of the defenses which could have been

asserted in the underlying cause of action . . . .”); Gallagher, 918 So. 2d at 348

(holding that “the insured’s liability has been established by the settlement, and the

insurer may not later relitigate the issue”).

      The circuit court’s order granting summary judgment was premised, as was

the probate court’s order to determine, on Infinity’s argument that Reyes’s

negligence lawsuit against the Estate was time-barred pursuant to the probate code.

The circuit court’s analysis, like the probate court’s analysis, however, overlooked



                                           14
the fact that the Coblentz agreement and the consent judgment conclusively

established that the Estate was liable, and that Infinity was barred from raising any

of the defenses that it could have raised had it chosen to defend the Estate in the

negligence lawsuit. Because Infinity could have raised its arguments with regard to

the probate code if it had defended the Estate in the negligence lawsuit proceedings,

Infinity is barred from subsequently raising them as a defense in order to contest the

validity of the consent judgment in the probate court and in the circuit court bad-

faith lawsuit. We therefore find that the circuit court erred when it granted summary

judgment in favor of Infinity based on Infinity’s legally barred probate code

defenses.

      In response to the abundant case law precluding insurers from raising defenses

in a subsequent proceeding, which it had the opportunity to raise, but failed to raise

in the prior proceeding because, after having received notice, the insurer declined to

defend the insured, the dissent seizes upon language in May v. Illinois National

Insurance Co., 771 So. 2d 1143 (Fla. 2000), to argue that as to this particular

defense, this well-developed body of law does not apply. However, that is not what

May holds.

      Although the Florida Supreme Court in May held that section 733.702 “is a

statute of limitations that cannot be waived in a probate proceeding by failure to

object to a claim on timeliness grounds,” and section 733.710 “is a jurisdictional



                                         15
statute of nonclaim that is not subject to waiver or extension in a probate

proceeding,” May, 771 So. 2d at 1145, the operative words in both findings are

“in a probate proceeding.” (emphasis added). As the Court clearly explained in

its footnote following these findings, its holding was limited to actions brought in

probate court against the estate:

      As with section 733.702, we determine that an estate may waive the
      time period set forth in section 733.710 in a separate action outside
      of the probate proceedings. However, unlike section 733.702, a
      creditor that has obtained a judgment in a separate action cannot recover
      against the estate unless the creditor has filed a claim in the probate
      proceedings within two years of the decedent’s death. This is so
      because the probate court lacks the authority to extend the time period
      set forth in section 733.710.

Id. at n.12 (emphasis added). It is thus clear that the Estate in the instant case had

the authority to “waive the time period set forth in section 733.710 in a separate

action outside of the probate proceedings,” which was in the personal injury lawsuit

in the circuit court. However, any judgment obtained by the plaintiff (Reyes) could

not be levied against the Estate in the probate proceedings because no claim had

been filed in probate court during the limitations period. Reyes, however, is not

attempting to seek redress against the Estate in the probate court. The Estate entered

into a Coblentz agreement with Reyes wherein the parties agreed to the entry of a

consent judgment, Reyes agreed not to execute the judgment against the Estate, and

the Estate assigned its rights to Reyes to pursue a bad-faith lawsuit against Infinity

for failing to defend the Estate in the negligence lawsuit.


                                          16
      Had Infinity elected to defend the Estate, as it was asked, it could have

objected to the entry of the Coblentz agreement and the consent judgment, raised the

failure of Reyes to timely file his claim in probate court, asserted defenses including

the statutory limitations bar to recovery against the Estate, and as counsel for the

Estate simply have refused to the entry of both. But, Infinity declined to defend the

Estate, the Estate waived the time period set forth in section 733.710 in the circuit

court negligence lawsuit, and assigned its rights to Reyes to pursue the Estate’s bad-

faith claim against Infinity in a totally separate circuit court action. While there are

many defenses which may be available to Infinity in the bad-faith lawsuit, including

its coverage defense, it is too late for Infinity to now appear in the negligence lawsuit

it declined to defend in order to raise defenses it could have raised had it agreed to

defend the Estate. And, as already addressed, under both Florida Probate Rule 5.010

and Florida Rule of Civil Procedure 1.230, the probate court had no authority to

allow Infinity to intervene for the purpose of raising these defenses.

      The dissent also relies on Wald v. State Farm Mutual Automobile Insurance

Co., 2013 WL 9636854 (M.D. Fla. July 25, 2013). This Court is not bound by a

decision rendered by the United States District Court, and Wald is distinguishable.

Wald is distinguishable because it did not involve a Coblentz agreement. It is also

unpersuasive because the United States District Court failed to consider footnote 12

in May.



                                           17
      In applying Florida law, the Fifth Circuit in Coblentz held that an insurer that

wrongfully declines to defend its insured is barred from challenging a judgment

entered against its insured absent a finding of fraud or collusion.

      Where either an indemnitor or liability insurer has notice of a
      proceeding against his indemnitee or insured, and is afforded an
      opportunity to appear and defend, a judgment rendered against the
      indemnitee or insured, in the absence of fraud or collusion, is
      conclusive against the indemnitor or insurer as to all material matters
      determined therein.

Coblentz, 416 F.2d at 1062-63. In Coblentz, the insurance company argued that

since the judgment did not legally obligate its insured to pay anything, it could not

obligate the insurance company to pay anything. In rejecting the insurer’s argument,

the Coblentz court held that the insurer had been afforded the opportunity to defend

the action; however, it had repudiated its obligation to defend, and thus the judgment

obtained, if obtained without fraud or collusion, was conclusive against the insurer.

Id. at 1063.

      We conclude that although the consent judgment in the instant case is not

enforceable against the Estate based on the express terms of the Coblentz agreement

and because Reyes did not file a claim against the Estate in the probate court within

the two-year limitations period, it is enforceable against Infinity if coverage is

established and there was no fraud or collusion. Our conclusion is fully supported

by not only footnote 12 in May, but also by the Fourth District Court of Appeal’s

decision in Pezzi v. Brown, 697 So. 2d 883 (Fla. 4th DCA 1997).


                                          18
      In Pezzi, the Fourth District held that the plaintiff’s failure to comply with

sections 733.702 and 733.710 did not place limitations on the plaintiff’s ability to

recover against the decedent’s insurer. Id. at 886. Specifically, the Fourth District

held that the jurisdictional limitation under section 733.710 “is specific to the

decedent’s estate, the personal representative, and the beneficiaries; the limitation

does not extend to the decedent’s insurance policy.” Id. at 885 (emphasis added).

      In reaching this conclusion, the Fourth District was “guided by the principle

that statutes restricting access to the courts must be narrowly construed in a manner

favoring access.” Id. at 886 (citations omitted). Thus, the court held that while:

      Section 733.10 represents a decision by the legislature that 2 years from
      the date of death is the outside limit to which a decedent’s estate in
      Florida should be exposed by claims on the decedent’s assets . . . [t]here
      is no indication that section 733.10 represented a legislative decision to
      undermine the rights of plaintiffs to recover under tortfeasors’
      insurance policies.

Id. at 886 (quotations, citations, and emphasis omitted).          In support of its

interpretation of sections 733.702 and 733.710, the court noted that the purpose of

these time limitations is “to promote ‘the public policy of providing for the speedy

settlement of estates’ in order that ‘the payment of claims and the distribution to

beneficiaries [not] be substantially delayed or disrupted.’” Id. at 886 (quoting Spohr

v. Berryman, 589 So. 2d 225, 228 (Fla. 1991)).

      In conclusion, the Fourth District in Pezzi held that, because the plaintiff was

not seeking recovery from the estate’s assets, the personal representative


                                         19
individually, or the beneficiaries, “[n]either section 733.702 nor section 733.710

precludes plaintiffs from bringing this cause of action and recovering to the extent

that [the deceased tortfeasor] was covered by liability insurance.” Pezzi, 697 So. 2d

at 886.

      We note that May, which was decided by the Florida Supreme Court well after

the Fourth District Court of Appeal decided Pezzi, did not overrule Pezzi, and in

fact, based upon footnote 12 in May, the Florida Supreme Court apparently agreed

with the Pezzi court.

      The Estate’s interests are protected twice over in this case. The Coblentz

agreement protects the assets of the Estate by preventing Reyes from recovering

against the Estate even without the application of section 733.710. A separate bad-

faith lawsuit against Infinity poses no threat to the Estate, its beneficiaries, or its

creditors. If Reyes ever attempts to recover from the Estate, then her claim will be

barred not only by the Coblentz agreement, but also by the effect of section 733.710.

                                  CONCLUSION

      In conclusion, we reverse the probate court’s order permitting Infinity to

intervene in the Estate’s probate proceedings because Infinity’s interest was not at

issue before the probate court prior to the filing of the motion to intervene. Because

the probate court erred by permitting Infinity to intervene, we also reverse the

probate court’s subsequent order on Infinity’s motion to determine. We also reverse



                                          20
the probate court’s order on Infinity’s motion to determine because it was based on

defenses that Infinity was prohibited from raising as a matter of law. Lastly, we

reverse the circuit court’s order granting Infinity’s motion for summary judgment

and the subsequently entered final judgment in the bad-faith lawsuit because they

were also premised on defenses that Infinity could have raised but failed to raise in

the underlying litigation that led to the Coblentz agreement.

      Reversed and remanded.

      LAGOA, J., concurs.




                                         21
           In re Estate of Jorge Luis Arroyo, Jr.; Reyes v. Infinity Indemnity Ins. Co.
                                   Cases Nos. 3D15-194 & 3D15-183 (Consolidated)

      SALTER, J. (dissenting).

      I respectfully dissent.     The circuit court orders regarding the probate

proceeding and the final judgment in the bad faith insurance lawsuit were correct

and must be affirmed. Well-settled statutory and decisional rules governing claims

bar dates, and those governing the rights and duties of personal representatives in

the administration of estates, are controlling.

      This is not the first time that a claimant has been exposed to a harsh outcome

in a tragic case because of the failure to comply with the procedural requirements of

the Florida Probate Code and Florida Probate Rules. Those time and procedural

requirements must be upheld, however, because they were enacted by the Florida

Legislature for the protection of decedents’ estates, personal representatives,

creditors, obligors, and beneficiaries.

      I.      The Statutes

      The bad-faith insurance claim against Infinity Indemnity is founded on the

claim of Ms. Reyes 7 against Infinity Indemnity’s insured, the decedent, Jorge



7
  Delia Reyes sustained traumatic and incapacitating injuries in the vehicle collision
that is at the center of the case. In the litigation involved in this appeal, she is
represented as the plaintiff by her mother (Marta Reyes) as guardian, and by a court-
appointed guardian for her two children. We refer to the plaintiffs in the cases below
and the appellants in this appeal collectively as “Ms. Reyes.”

                                          22
Arroyo. The insurer has properly conceded, and the applicable statutes provide, that

the claim against Mr. Arroyo’s estate could be settled without filing a timely written

claim in the probate court under a narrow exception: “[t]o the limits of casualty

insurance protection only, any proceeding to establish liability that is protected by

the casualty insurance.” § 733.702(4)(b), Fla. Stat. (2013).

      That provision is eminently logical; a timely claim which seeks nothing from

the estate in excess of the coverage limits of an insurance policy covering the

decedent and the claim is in substance a claim against the policy, not a claim against

the decedent, the estate, or the personal representative. Because other creditors of

the estate having no recourse to the policy, and beneficiaries of the estate, should not

be adversely impacted by the net result, there is no necessity to prohibit the claimant

from prosecuting a proceeding to establish the liability of the insurer “to the limits

of casualty insurance protection.” Id.

      The exception does not apply, however, to a claim against the deceased

insured in excess of the policy limits, because such a claim, if timely and allowed,

might diminish estate assets. Accordingly, a claim for more than policy proceeds

must be timely filed in the estate. Section II of this dissent addresses the Florida and

federal cases enforcing these statutory requirements.

      And the narrow exception provided by section 733.702(4)(b) is followed by

section 733.702(5), reiterating that nothing in section 733.702 “shall extend the



                                          23
limitations period set forth in s. 733.710.” Section 733.710, in turn, establishes an

absolute two-year time limitation, measured from the death of the decedent, for the

filing or establishment of a claim against the decedent’s estate or the personal

representative. The statutory deadline is jurisdictional and self-executing.

      In the present case, there is no dispute that the date of Mr. Arroyo’s death (and

Ms. Reyes’ catastrophic injuries) was October 9, 2009. The lawsuit by Ms. Reyes

against the deceased insured’s estate was filed in 2011, but no written claim against

his estate was ever filed. The consent settlement agreement and assignment entered

into by Ms. Reyes and the Arroyo estate pursuant to Coblentz v. American Surety

Co. of New York, 416 F.2d 1059 (5th Cir. 1969), were signed in January 2013, and

the consent final judgment in favor of Ms. Reyes and against the estate was docketed

in April 2013. These occurrences took place over three years after Mr. Arroyo died

and without preliminary notice to interested persons or consideration by the probate

court in the estate proceedings. His estate attempted to accept liability for a claim

which was, as a matter of law, unenforceable against the estate.

      The narrow exception of section 733.702(4)(b) is inapplicable in this case

because the estate’s liability for $30,000,000.00 vastly exceeded “the limits of

casualty insurance protection” under the policy (a face amount of $10,000.00, if the

estate or Ms. Reyes prevailed regarding coverage).          Under the unambiguous

statutory provisions governing the filing of claims against a decedent and the



                                         24
decedent’s estate for an amount exceeding “the limits of casualty insurance

protection,” the Coblentz agreement was untimely and barred.

      The probate statutes governing timeliness are not the only restrictions

applicable to the present case. Section 733.706 specifies that “[c]laims on all

judgments against a decedent shall be filed in the same manner as other claims

against estates of decedents.” The consent final judgment in the present case was

not filed as a claim in the estate and was not brought to the attention of the probate

court until Infinity Indemnity did so in its motion to invalidate Ms. Reyes’ claim

against the estate.

      Finally, an “interested person” under the Florida Probate Code is

      any person who may reasonably be expected to be affected by the
      outcome of the particular proceeding involved. . . . The meaning, as it
      relates to particular persons, may vary from time to time and must be
      determined according to the particular purpose of, and matter involved
      in, any proceedings.

§ 731.201(23), Fla. Stat. (2013). In the present case, the probate court correctly

determined that Infinity Indemnity was an interested person.

      II.    Applicable Case Law

      Regarding the exception for claims against an insured decedent, section

733.702(4)(b), the Supreme Court of Florida has left no doubt that the exception

does not extend to extra-contractual bad faith claims above policy limits; an unfiled

claim by a plaintiff may be pursued “to establish liability of the decedent or personal



                                          25
representative and recovering up to the limits of the applicable insurance coverage.”

Pezzi v. Brown, 697 So. 2d 883, 885 (Fla. 1997) (emphasis added); see also Kent

Insurance Co. v. Estate of Atwood, 481 So. 2d 1294, 1295 (Fla. 1st DCA 1986).

      In May v. Illinois National Insurance Co., 771 So. 2d 1143 (Fla. 2000), the

Supreme Court of Florida addressed the application of two of the probate statutes,

sections 733.702 and 733.710, in the context of a bad faith insurance case. 8 Mr. May

was the administrator ad litem—functionally equivalent to the personal

representative for Mr. Arroyo’s estate in the present case—for the estate of Mr.

Bradley. Mr. Bradley was the driver in a motor vehicle collision in which he died.

His insurer was Illinois National Insurance Company (INIC).

      Mr. and Mrs. Prockup were in a vehicle involved in the collision with the

vehicle driven by Mr. Bradley. Mr. Prockup sustained non-fatal injuries in the

accident, but his wife died at the scene of the collision. Mr. Prockup, individually

and as personal representative for the estate of his wife, sued the owner of the vehicle

(Mr. Bradley’s niece) and Mr. May, as personal representative of Mr. Bradley’s

estate. Mr. Prockup requested that the Florida probate court appoint Mr. May

administrator ad litem of the Bradley estate, as it became clear that no personal




8
 The opinion in May arose from a federal case. The United States Court of Appeals
for the Eleventh Circuit certified the controlling issues of Florida law (the proper
application of sections 733.702 and 733.710) to the Supreme Court of Florida.

                                          26
representative had been appointed and that there was uncertainty regarding the

existence of a will.

      INIC did not provide a defense and disputed coverage as to the Prockups’

lawsuit against Mr. Bradley’s estate and Mr. May. Following a stipulation by the

estate and Mr. May to liability in that lawsuit, a trial on damages culminated in a

judgment against the vehicle owner and Mr. May (for the estate of Mr. Bradley) for

$1,106,522.70. Id. at 1145-46. Mr. Prockup later commenced a bad faith action

against INIC, which INIC removed to the U.S. District Court for the Northern

District of Florida. 9 INIC asserted that the Bradley estate had no liability to the

Prockups because the Prockups had not filed timely claims in the estate within the

times specified in sections 733.702 and 733.710. “After considering the parties’

arguments, the federal district court granted summary judgment in favor of INIC. In

granting INIC’s motion, the trial court determined that Mr. Prockup had failed to

timely file a sufficient statement of claim in the Bradley Estate proceedings in

accordance with the Florida Probate Code.” Id. at 1149.

      The judgment was appealed to the U.S. Court of Appeals, which then certified

to the Supreme Court of Florida this question:

      WHETHER SECTION 733.702 AND SECTION 733.710 OF THE
      FLORIDA STATUTES CONSIDERED SEPARATELY AND/OR
      TOGETHER OPERATE AS STATUTES OF NONCLAIM SO THAT

9
  Before removing the case to federal court, INIC paid the policy limits plus interest
into the registry of the state circuit court.

                                         27
      IF NO STATUTORY EXCEPTION EXISTS, CLAIMS NOT
      FORMALLY PRESENTED WITHIN THE DESIGNATED TIME
      PERIOD ARE NOT BINDING ON THE ESTATE, OR DO THEY
      ACT AS STATUTES OF LIMITATIONS WHICH MUST BE
      PLEADED AND PROVED AS AFFIRMATIVE DEFENSES IN
      ORDER TO AVOID WAIVER.

Id. at 1145.

      The Supreme Court of Florida held that section 733.702 “is a statute of

limitations that cannot be waived in a probate proceeding by failure to object to a

claim on timeliness grounds,” while section 733.710 “is a jurisdictional statute of

nonclaim that is not subject to waiver or extension in a probate proceeding.” Id. 10

      May was carefully considered and applied in a more recent federal case in

Florida, Wald v. State Farm Mut. Auto. Ins. Co., 3:11–cv–1112–J–32TEM, 2013

WL 9636854 (M.D. Fla. July 25, 2013), aff’d, 556 F. App’x 933 (11th Cir. 2014).

The U.S. District Court granted the insurer’s motion for summary judgment,

concluding that “May’s reasoning applies to plaintiffs in third-party bad faith actions

like Wald.” Id. at *7. In Wald, as in the present case, the time-barred, extinguished

claim of the plaintiff against the deceased insured’s estate could not be resuscitated




10
  In May, the Court held that the third-party bad faith claimant had filed a sufficient
claim for purposes of section 733.703 by filing pleadings regarding the wrongful
death action against the estate in the probate case within two years of the insured’s
death. No such timely pleadings were filed by Ms. Reyes in the estate of Mr. Arroyo
in the present case.

                                          28
by a Coblentz agreement and an assignment to a third-party, because the claim

exceeded the policy limits.

      In the case at hand, the trial court correctly applied the statutes, the May and

Wald decisions, and numerous other authorities in a seventeen-page, carefully-

reasoned opinion granting Infinity Indemnity’s motion for summary judgment as to

Ms. Reyes’ bad faith claim.

      III.   The Majority’s Waiver Argument

             A.     Standard of Review

      While the majority is correct that the trial court’s order granting Infinity

Indemnity’s motion for summary judgment is reviewed de novo, it has ignored the

jurisdictional effect of the nonclaim statute, section 733.710, as determined in May.

That jurisdictional infirmity, as to which there is no issue of material fact in this case,

entitled Infinity Indemnity to summary judgment as a matter of law under the case

cited by the majority. Volusia County v. Aberdeen at Ormond Beach, L.P., 760 So.

2d 126, 130 (Fla. 2000).

             B.     The Extent of the Insurer’s Alleged Waiver

      The majority maintains that Infinity Indemnity lost the right to raise not only

coverage issues under the policy, but also any defense under the nonclaim statute

and the Probate Code: “[W]hen an insurer refuses to defend its insured from a

lawsuit, and the insured later settles the suit by entering into a Coblentz agreement,



                                            29
the insurer is precluded from relitigating the issue of its insured’s liability in

subsequent proceedings.”11 The cases cited for this proposition, however, do not

address a deceased insured’s estate’s purported settlement of an untimely,

preclusively barred claim against the estate.

        In Gallagher v. Dupont, 918 So. 2d 342 (Fla. 5th DCA 2005), a third-party

claimant filed a lawsuit against a state employee. When the employee died, the State

refused to continue the defense of the lawsuit on behalf of the employee’s estate.

The third-party claimant then entered into a Coblentz agreement with the estate and

obtained a consent judgment against the State. But although the State (through its

risk management fund) “lost the chance to litigate the factual issues” relating to the

underlying lawsuit, these issues involved “duty, breach, and proximate causation,”

not the question of whether the State was under an obligation to provide a defense

to a deceased state employee’s estate. Id. at 348-49. For that reason and others, the

appellate court remanded the case to the trial court for further proceedings.

Gallagher does not preclude an insurer from defending itself on the grounds that the

estate of its insured is immune from suit.

        In Ahern v. Odyssey Re (London) Ltd., 788 So. 2d 369 (Fla. 4th DCA 2001),

the insured was Medi-Trans, Inc., the insurer was Odyssey Re, and the third-party

claimant was the estate of a passenger who died in a collision while in a van operated


11
     Majority op. at 12; accord Majority op. at 14.

                                           30
by Medi-Trans. Odyssey Re declined to defend Medi-Trans against claims brought

by the personal representative of the estate of the passenger. Medi-Trans then

entered into a Coblentz agreement with the personal representative, a consent

judgment, and an assignment of Medi-Trans’ rights against Odyssey Re to the

personal representative.

         The Fourth District held that in refusing to provide a defense to Medi-Trans,

“Odyssey lost its chance to litigate the factual issues surrounding duty, breach and

proximate causation which were pivotal to the ultimate resolution of the legal

principles involved in [the deceased passenger’s] claims.” Id. at 373. The probate

two-year nonclaim statute, section 733.710, is not an issue relating to an insured’s

duty, breach, or proximate causation vis-à-vis a third-party claimant. Instead, it is a

statutory bar precluding a third-party claimant from pursuing such a claim at all, if

untimely, against an estate. In Ahern, the insured was a corporation, not an estate,

and the effect of the nonclaim statute was not at issue.

         In another case cited by the majority, Independent Fire Insurance Co. v.

Paulekas, 633 So. 2d 1111 (Fla. 3d DCA 1994), the insured survived the accident

for which he was alleged to have been responsible. The opinion did not involve an

insured’s estate or the Florida Probate Code, much less a jurisdictionally time-barred

claim.




                                           31
      Finally, the majority’s reliance on Mid-Continent Casualty Co. v. Royal

Crane, LLC, 169 So. 3d 174 (Fla. 4th DCA 2015), is equally misplaced. The case

reversed a final judgment against an insurer following a Coblentz agreement and a

third-party assignee’s claim against the insurer for its refusal to defend. More

significantly, the case does not involve a claim against the estate of a deceased

insured or the effect of the nonclaim statute, section 733.710.

      Simply stated, there is no Florida case, or decision by a federal court in Florida

applying Florida law, allowing an estate to consent to a judgment for an alleged

claim that was not filed in the estate within (a) the limitations period of section

733.702, and (b) two years of the insured decedent’s death, the claims bar period

specified by section 733.710. As already noted, perhaps repeatedly for emphasis,

section 733.710 is a jurisdictional statute of nonclaim. The majority’s attempt to

supply jurisdiction contrary to a controlling statute and controlling Florida case law

cannot withstand careful scrutiny.

      IV.    The Insurer’s Motion in the Probate Case

      Infinity Indemnity separately and successfully moved the probate court to

determine that the personal representative of the estate had no authority to enter into

the Coblentz agreement with Ms. Reyes. The probate judge correctly agreed to hear

the insurer’s objection to the time-barred consent judgment, finding that “the Estate

had absolute immunity from Reyes’s claim because Reyes failed to file a claim



                                          32
against the Estate in this matter and, therefore, said claim was extinguished.” The

probate court also correctly held that the consent judgment against the estate was not

valid or enforceable against the estate because it “was not filed in the Estate,

violating section 733.706, Florida Statutes.”

         Ms. Reyes argues, and the majority apparently agrees, that the probate

framework has no application here because Infinity Indemnity denied coverage and

thereby waived its rights to object to Ms. Reyes’ claim against the estate of Mr.

Arroyo. Ms. Reyes has also persuaded the majority that the probate court abused its

discretion when it allowed the insurer to file a motion in the probate proceedings so

late in the process, and by “injecting a new issue into the proceedings,” based on a

“contingent interest in the proceedings, as opposed to a direct and immediate

interest.” 12   This latter assessment erroneously applies case law applicable to

intervention in non-probate civil cases under Florida Rule of Civil Procedure 1.230.

         Rule 1.230, “Interventions,” does not apply to a probate proceeding in the

same way it applies in a civil case outside the probate division. First, Florida Probate

Rule 5.010 specifies that “[t]he Florida Rules of Civil Procedure apply only as

provided herein.” One such incorporation of the Florida Rules of Civil Procedure

relates to adversary proceedings, as detailed in Florida Probate Rule 5.025. See Fla.

Prob. R. 5.025(d)(2). Another group of civil rules (not including Rule 1.230),


12
     Majority op. at 10-11.

                                          33
regarding discovery and subpoenas, is specifically incorporated by Florida Probate

Rule 5.080(a).

      Second, joinder and notice in an estate proceeding are quite different than in

a non-probate adversarial civil case. The overarching objective of the Florida

Probate Code, chapters 731-735, Florida Statutes (2013), is the orderly

administration of the assets and liabilities of an estate, such that creditors of the

decedent, claims and other property of the decedent, and beneficiaries of the

decedent are accorded their rights under Florida law, whether in intestacy or

pursuant to a valid last will and testament.

      In furtherance of that objective, the Florida Probate Code obligates the

personal representative to provide notices to several categories of interested parties,

such as creditors, obligors of the decedent, and prospective beneficiaries. This is

accomplished through actual notice and via publication. See, e.g., §§ 733.212,

733.2121, Fla. Stat. (2013). Interested persons who have not received notice via

these provisions, but become aware of the estate proceedings, may request and

obtain notice of further proceedings, and copies of pleadings, by filing a written

request and serving a copy on the attorney for the personal representative. Fla. Prob.

R. 5.060.

      The Infinity Indemnity policy at issue in the present case was an asset of Mr.

Arroyo’s estate. The estate was still open and subject to further administration at



                                          34
the time Infinity Indemnity filed its motion for determination of the personal

representatives’ right to enter into the 2013 settlement agreement. Under section

731.201(23), quoted in pertinent part in section I of this dissent, Infinity Indemnity

was an “interested person” entitled to be heard by the probate court with respect to

an alleged claim above policy limits. The majority incorrectly implies that the

parties’ references to Rule 1.230 and the term “intervention” somehow deprived

Infinity Indemnity of standing to be heard.

      But in the present case, whether through inadvertence or design, Infinity

Indemnity was not designated as an interested party by the personal representatives

(Mr. Arroyo’s parents) following the filing of their petition for administration in

January 2011. The estate was the owner of the Infinity Indemnity policy and

successor to the insured, but any rights or obligations under that policy were not

listed in the petition or related filings. 13 The petition alleged that the nature and

approximate value of the assets in the estate are “unknown at this time and consist

of a wrongful death action arising from the automobile accident in which decedent

died.”14



13
  An insurance policy that is an asset of the estate, as here, should be included in the
inventory or list of reported assets. In re Bernard’s Estate, 183 So. 2d 715 (Fla. 1st
DCA 1966).
14
   The estate initially asserted claims against Ms. Reyes as a passenger based on her
alleged interference with Mr. Arroyo’s driving. The petition and pleadings filed

                                          35
      Nor did counsel for Ms. Reyes file a claim in the estate or, so far as the record

reflects, notify Indemnity Insurance that Ms. Reyes was filing a civil case against

the estate outside the probate proceeding without authorization from the probate

court.15 Further, the personal representatives did not comply with Florida Probate

Rule 5.065(a) by filing “a notice when a civil action has been instituted by or against

the personal representative.”

      Ms. Reyes’ original lawsuit against the personal representatives was filed in

the civil division five days after the petition for administration of the Arroyo estate

was filed in the probate division, in 2011. Infinity Indemnity was not sued by Ms.

Reyes based on the Arroyo estate’s purportedly-assigned claim until June 2013, over

two years later. Ms. Reyes’ argument that Infinity Indemnity filed its motion too

late in the probate proceedings ignores the fact that nothing was done in the probate

proceeding from April 2011 through June 2013 to advise Infinity Indemnity of a

claim by the estate or its assignee against Infinity Indemnity.

      Ms. Reyes argues, nonetheless, that Ms. Reyes had no obligation to notify the

probate court or interested parties in the estate proceeding, because others had no


before Infinity Indemnity’s motion never made reference to a claim by Ms. Reyes
against the decedent, the decedent’s insurance policy, or Infinity Indemnity.
15
  Counsel for Ms. Reyes knew, based on correspondence in October and December
2009, that Infinity Indemnity had disclosed prior coverage under a policy allegedly
cancelled before the date of the accident, and had denied coverage as of the date of
the accident due to the alleged nonpayment of premiums.

                                          36
interest in the Infinity Indemnity insurance policy, and because Ms. Reyes was

waiving any right to execute against the estate—in the Coblentz agreement—in

return for the estate’s assignment to Ms. Reyes of its rights against Infinity

Indemnity. This argument fails, because it completely ignores the transparency and

timing required by the Florida Probate Code. Other creditors, beneficiaries, and

interested persons, not to mention the probate court itself, should be given an

opportunity to understand the terms of an arrangement whereby the personal

representatives propose to allow the entry of an untimely $30,000,000.00 claim

against the estate and the assignment of the estate’s claim against an insurer to that

single claimant.

      The majority argues that these requirements can be dispensed with because

there were no other creditors of the estate who might have made claims against the

estate and its insurance policy. Even if that is true in the present case, that rationale

is not a sound basis for ignoring the statutes and rules that control probate

administration.

      The point of this recitation of facts and overview of probate proceedings is

that “intervention” requiring affirmative acts by Infinity Indemnity is a departure

from the norm contemplated by the Florida Probate Code and Florida Probate Rules.

In probate proceedings, the estate and personal representative ordinarily are the

initiators notifying known “interested persons” of everything from the opening of



                                           37
the estate to the appointment of the personal representative, to lawsuits against the

estate, and to proposed settlements (among other developments affecting

administration). In an ordinary estate case, it is not even necessary for an obviously-

interested party like Infinity Indemnity to file a motion to intervene if the personal

representative and claimants have complied with their obligations.

      And even if we were to assess the probate court’s order recognizing Infinity

Indemnity’s right to object to the 2013 settlement under the standards applicable to

Rule 1.230 in a general civil case, our standard of review would be for an abuse of

discretion, Barnhill v. Fla. Microsoft Anti-Trust Litig., 905 So. 2d 195 (Fla. 3d DCA

2005), liberally construed in favor of permitting a person claiming an interest in the

proceeding to protect that person’s rights, Grimes v. Walton County, 591 So. 2d

1091, 1094 (Fla. 1st DCA 1992). As detailed above, any delay in filing the motion

and objections in the present case was not attributable to Infinity Indemnity, but

rather (a) to the failure of the personal representatives to list the Infinity Indemnity

policy as an asset of the estate and Ms. Reyes’ lawsuit as a potential liability of the

estate, and (b) Ms. Reyes’ failure to file a notice of her claim in the estate.

      The probate court did not abuse its discretion in permitting Infinity Indemnity

to claim “interested party” status in the still-open probate administration of Mr.

Arroyo’s estate. That court properly exercised its jurisdiction in determining that

the estate had no authority to enter into the settlement agreement with Ms. Reyes,



                                           38
and that at the time the estate did so, the estate had “absolute immunity” from Ms.

Reyes’ claim.

      V.     Conclusion

      The trial judge in the civil division did not err in entering judgment against

Ms. Reyes in the bad faith case. Ms. Reyes’ original personal injury lawsuit against

the Arroyo estate, her Coblentz agreement with the personal representative of that

estate, the entry of the consent judgment in the lawsuit, and the estate’s purported

assignment to Ms. Reyes of the estate’s rights of action against Infinity Indemnity

were effected without compliance with the Florida Probate Code and Florida Probate

Rules. As a result, those steps collectively created an invalid foundation upon which

to base a bad faith action against Infinity Indemnity.

      Similarly, the probate court did not abuse its discretion in granting Infinity

Indemnity’s motion for a determination regarding the estate’s purported settlement.

The court recognized that Infinity Indemnity was significantly affected by the

personal representatives’ missteps and Ms. Reyes’ circumvention of the probate

court in orchestrating the bad faith lawsuit. The probate court correctly held that

Ms. Reyes failed to file a timely claim against the Arroyo estate and that the personal

representative had no authority to enter into the Coblentz agreement and to allow the

entry of the consent judgment.

      For these reasons, I respectfully dissent.



                                          39